Martin, J.
delivered the opinion of the court. This is an action of slander; the pleas were not guilty and justification: there was a verdict and judgment against the defendant, and he appealed, after an unsuccessful attempt to obtain a new trial.
His counsel here urges that the verdict is contrary to law and evidence, that improper evidence was received, and proper rejected.
*501As to the admission of improper evidence; 1 1 we are referred to a bill of exceptions taken to the opinion expressed by the court, that “other ' words than those laid in the petition, and spoken at other times, but within one jear before the inception of the suit, may be given in evidence, for the purpose of shewing malice in the defendant.”
As to the rejection of proper evidence, we are referred to a bill of exceptions taken to the opinion of the court, in rejectingawitnessin-troduced to prove, that “some time previous to the filing of the petition, the people in the parish of; St. Helena were in the habit of speaking in opprobrious language of the plaintiff” This evidence was offered in mitigation of damages. The court offered, however, to admit evidence of general character.
It does not appear to us that the court erred.
On the verdict being contrary to law, and evidence, the defendant’s counsel relies on his having given evidence to support the plea of justification. Of this the jury were the proper judges, and we do not think the case requires our interference.
It is therefore ordered, adjudged arid de*502creed, that the judgment be affirmed with J ° costs.
Christy for the plaintiff, Preston for the defendant.